                 Case 2:15-cv-00799-KJM-DB Document 126 Filed 08/13/20 Page 1 of 5


       1   Laura L. Ho (SBN 173179)
           lho@gbdhlegal.com
       2   Anne Bellows (SBN 293722)
           abellows@gbdhlegal.com
       3   Beth Holtzman (SBN 316400)
           bholtzman@gbdhlegal.com
       4   GOLDSTEIN, BORGEN, DARDARIAN & HO
           300 Lakeside Drive, Suite 1000
       5   Oakland, CA 94612
           Tel: (510) 763-9800
       6   Fax: (510) 835-1417

       7   Attorneys for Plaintiffs and Relators
           (Additional Counsel listed on the following page)
       8
           Joseph A. Salazar Jr. (SBN 169551)
       9   Joe.Salazar@lewisbrisbois.com
           LEWIS BRISBOIS BISGAARD & SMITH LLP
     10    2020 West El Camino Avenue, Suite 700
           Sacramento, CA 95833
     11    Tel: (916) 564-5400
           Fax: (916) 564-5444
     12
           Attorney for Defendants
     13

     14                                  UNITED STATES DISTRICT COURT
     15                                  EASTERN DISTRICT OF CALIFORNIA
                                                SACRAMENTO DIVISION
     16

     17    UNITED STATES OF AMERICA, ex rel.                    Case No.: 2:15-CV-00799-KJM-DB
           DENIKA TERRY, ROY HUSKEY III, and
     18    TAMERA LIVINGSTON, and each of them for              CLASS ACTION
           themselves individually, and for all other persons
     19    similarly situated and on behalf of the UNITED       STIPULATION AND ORDER REGARDING
           STATES OF AMERICA                                    AMENDMENTS TO THE SCHEDULING
     20                                                         ORDER
                  Plaintiffs/Relators,
     21                                                         Before: Hon. Kimberly Mueller
           vs.
     22                                                         Trial Date:   None Set
           WASATCH ADVANTAGE GROUP, LLC,
     23    WASATCH PROPERTY MANAGEMENT, INC.,
           WASATCH POOL HOLDINGS, LLC,
     24    CHESAPEAKE COMMONS HOLDINGS, LLC,
           LOGAN PARK APARTMENTS, LLC, LOGAN
     25    PARK APARTMENTS, LP, and DOES 1-30,

     26           Defendants.

     27

     28


                  STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
787664.5
                Case 2:15-cv-00799-KJM-DB Document 126 Filed 08/13/20 Page 2 of 5


       1   Andrew Wolff (SBN 195092)
           andrew@awolfflaw.com
       2   Tony Ruch (SBN 242717)
           LAW OFFICES OF ANDREW WOLFF, PC
       3   1615 Broadway, 4th Floor
           Oakland, CA 94612
       4   Tel: (510) 834-3300
           Fax: (510) 834-3377
       5
           Jesse Newmark (SBN 247488)
       6   jessenewmark@centrolegal.org
           Micaela Alvarez (SBN 319908)
       7   malvarez@centrolegal.org
           CENTRO LEGAL DE LA RAZA
       8   3022 International Blvd., Suite 410
           Oakland, CA 94601
       9   Tel: (510) 437-1863
           Fax: (510) 437-9164
     10
           Attorneys for Plaintiffs and Relators
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28


                  STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
787664.5
                Case 2:15-cv-00799-KJM-DB Document 126 Filed 08/13/20 Page 3 of 5


       1          Plaintiffs and Relators Denika Terry, Roy Huskey III, and Tamera Livingston and Defendants

       2   Wasatch Advantage Group, LLC, Wasatch Property Management, Inc., Wasatch Pool Holdings, LLC,

       3   Chesapeake Commons Holdings, LLC, Logan Park Apartments, LLC, and Logan Park Apartments, LP

       4   (together, “the Parties”), by and through their undersigned counsel, hereby stipulate as follows:

       5          WHEREAS, under Federal Rule of Civil Procedure 16(b)(4), the Court has broad discretion to

       6   modify a pretrial scheduling order on a showing of “good cause,” focusing on the diligence of the

       7   parties and the reasons for the requested modification, Johnson v. Mammoth Recreations, Inc., 975

       8   F.2d 604, 609 (9th Cir. 1992); C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 984

       9   (9th Cir. 2011);

     10           WHEREAS, fact discovery in this case is currently set to close on October 7, 2020 pursuant to

     11    a stipulation approved by Court on July 11, 2019 (ECF No. 111);

     12           WHEREAS, by Order on January 15, 2020 the Court indicated that it would consider further

     13    requests for amendments to the scheduling order upon the filing of a stipulation and proposed order by

     14    the Parties (ECF No. 115);

     15           WHEREAS, the Parties have diligently pursued fact discovery but have encountered several

     16    substantial delays in their ongoing merits discovery due to discovery disputes, which they have tried to

     17    resolve in good faith;

     18           WHEREAS, the onset of the COVID-19 pandemic and shelter in place orders have resulted in

     19    unavoidable and lengthy delays at all stages of the discovery process, despite counsel’s best efforts;

     20           WHEREAS, a document production by Defendants that the Parties began to discuss in January

     21    of this year has still not been made;

     22           WHEREAS, significant fact discovery remains to be completed, including a sizeable

     23    production of Defendants’ training documents and communications; resolution of the Parties’ ongoing

     24    dispute regarding the data to which Plaintiffs are entitled from Defendants’ centralized property-

     25    management database and a subsequent production of data; responses to further written discovery; and

     26    depositions;

     27           WHEREAS, it is not possible for the Parties to complete this work in the two months

     28    remaining before the close of fact discovery;

                                                               1
                  STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
787664.5
                Case 2:15-cv-00799-KJM-DB Document 126 Filed 08/13/20 Page 4 of 5


       1          WHEREAS, good cause to amend the scheduling order exists based on the Parties’ diligence

       2   and the importance of completing fact discovery so that this case may be resolved on its merits;

       3          WHEREAS, the Parties agree that the following modifications to the Court’s scheduling order

       4   would be appropriate:

       5                 Fact discovery shall be completed by April 7, 2021;
       6                 Expert witness disclosures shall be made no later than May 5, 2021;
       7                 Rebuttal expert witness disclosures shall be made no later May 26, 2021;
       8                 All expert discovery shall be completed no later than June 30, 2021;
       9                 All dispositive motions, except motions for continuances, temporary restraining orders
     10                   or other emergency applications, shall be filed no later than July 28, 2021;

     11           THEREFORE, the Parties jointly stipulate and request that the Court so order.

     12
            Dated: August 11, 2020                      Respectfully submitted,
     13
                                                        GOLDSTEIN, BORGEN, DARDARIAN & HO
     14

     15                                                 /s/ Anne P. Bellows
                                                        Anne P. Bellows
     16
                                                        Attorneys for Plaintiff and Relators
     17
            Dated: August 11, 2020                      Respectfully submitted,
     18
                                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
     19

     20                                                 /s/ Ryan Matthews (as authorized on 8/11/2020)
                                                        Ryan Matthews
     21
                                                        Attorneys for Defendants
     22

     23

     24

     25

     26

     27

     28

                                                              2
                 STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
787664.5
               Case 2:15-cv-00799-KJM-DB Document 126 Filed 08/13/20 Page 5 of 5


       1         IT IS SO ORDERED.

       2
           Dated: August 12, 2020.
       3

       4

       5

       6

       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                            3
                 STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
787664.5
